                                                                         

                                  EXHIBIT 10.32
FIRST AMENDMENT TO LEASE
 
THIS FIRST AMENDMENT is executed effective the 2nd day of April, 2008, by and
between the undersigned Landlord (“Landlord”), and Merix Corporation, an Oregon
corporation (“Tenant”).


RECITALS:
 
A.           Landlord and Tenant are parties to that certain Lease dated
February 9, 2007 (the “Lease Agreement”).  Pursuant to the Lease Agreement,
Tenant occupies 11,984 rentable square feet on the 2nd Floor of the Building at
15725 SW Greystone Court in Beaverton, Oregon.  The defined, capitalized terms
used in the Lease Agreement shall have the same meanings when used herein.
 
B.           Landlord and Tenant desire to add to the Premises certain
additional space located on the 2nd floor of the Building, depicted on Exhibit
“A” hereto (the “Additional Space”).  The Additional Space is agreed to contain
7,082 rentable square feet.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are acknowledged by each of the parties hereto, it is agreed as follows.
 
1. Lease of Additional Space.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Additional Space.  The Additional Space is
hereby made a part of the Premises under the Lease Agreement for all
purposes.  The leasing of Additional Space is upon all of the terms and
conditions of the Lease Agreement, except as provided herein.  Commencing upon
delivery of possession of the Additional Space, the Premises shall be deemed to
be a total of 19,066 rentable square feet.
 
2. Lease Provisions Regarding Additional Space.
 
2.1 Delivery of Additional Space.  Possession of the Additional Space shall be
delivered to Tenant, and Tenant agrees to accept the same, on the date certified
by Landlord as being when the same is “Ready For Occupancy” (as defined in the
Work Letter which is attached hereto as Exhibit “B”).  The parties anticipate
delivery of possession of the Additional Space on or about August 1,
2008.  Landlord shall have no liability if the Additional Space is not delivered
by such date.  Except for “Landlord’s Work”, as defined below, the Additional
Space shall be delivered to Tenant in its “AS IS” condition.
 
2.2 Landlord’s Work.  Landlord shall install and construct in the Additional
Space the Landlord’s Work pursuant to the Work Letter.
 
2.3 Base Rent.  In addition to the monthly rental already required by the Lease
Agreement, monthly Base Rent shall be payable with respect to the Additional
Space commencing on the date the Additional Space is Ready for Occupancy. Based
on the parties’ assumption that the Additional Space will be Ready for Occupancy
as of August1, 2008, then commencing on such date, the monthly Base Rent under
the Lease Agreement shall be increased as follows during the Lease Term (the
increase is calculated at $21.02 per rentable square feet of the Additional
Space escalated at 3% each May 1):
 
Time Period
Additional Space
Base Rent Amount
Total Base Rent Amount for Premises
08/01/08 – 04/30/09
$12,405.30
$33,492.14
05/01/09 – 04/30/10
$12,777.46
$34,496.91
05/01/10 – 04/30/11
$13,160.79
$35,531.83
05/01/11 – 04/30/12
$13,555.61
$36,597.78
05/01/12– 04/30/13
$13,962.28
$37,695.71
05/01/13 – 04/30/14
$14,381.15
$38,826.58
05/01/14 – 08/31/14
$14,812.58
$39,991.38



 
If the Additional Space is delivered later than August 1, 2008, then Tenant
shall have no obligation to pay any Rent in respect of the period of delay
beginning on August 2, 2008 through the date the Additional Space is Ready for
Occupancy.  Tenant shall have access to the Premises from July 1, 2008 onward
for installation of fixtures and furnishings.  No Rent shall be payable in
respect of the Additional Space for any period of access prior to the date the
Landlord certifies the same as being Ready for Occupancy.
 
2.4 Rent Credit.  Pursuant to the Work Letter, Landlord will pay the costs of
Landlord’s Work up to a maximum of the TI Allowance specified in Section 1.1(b)
of the Exhibit B Work Letter.  If such costs are less than the TI Allowance,
then any unused portion of the TI Allowance, up to $4.00 per rentable square
foot of the Additional Space, may be used by Tenant to reduce Base Rent which
accrues in 2008 after delivery of the Additional Space.
 
2.5 Term.  The term of this Lease Agreement, as to the 19,066 square foot
Premises including the Additional Space, shall expire on August 31, 2014.
 
2.6 Operating Costs.  The Base Year of Operating Costs applicable to the
Premises, including the Additional Space, shall be 2007.  “Lessee’s
Proportionate Share” will be increased, commencing when the Additional Space is
Ready for Occupancy, to 39.267% of the Building and 9.829% of the Project.
 
2.7 Security Deposit.  Upon execution of this First Amendment, Tenant shall pay
to Landlord $15,000 to be added to the Security Deposit held pursuant to the
Lease, making the Security Deposit a total of $40,178.80.
 
3. Expansion Right of First Refusal.
 
3.1 Former Right.  Section 2.07 of the Lease Agreement is hereby deleted.
 
3.2 New Right.
 
(a) The "Expansion Space" is the space located on the 2nd Floor shown on Exhibit
“C”.  At any time during the initial Term of this Lease that Landlord receives
or is prepared to issue a letter of intent to lease the Expansion Space or any
portion of it to a third party prospective lessee, other than a lessee who would
be renewing or extending its occupancy of such space (whether or not pursuant to
a contractual right to do so), Landlord shall communicate to Tenant, in writing,
the financial consideration and other financial terms of such letter of
intent.  Landlord's communication shall constitute an offer to Tenant to lease
the Expansion Space or applicable portion thereof on the terms set forth in such
communication and otherwise on the terms set forth in Lease.  Tenant
specifically acknowledges that a third party may be willing to lease the
Expansion Space for a term which is longer than the unexpired balance of the
initial term of this Lease, or as part of a larger space.  Therefore, Landlord
may offer the Expansion Space or the applicable portion thereof to Tenant on
terms which require Tenant (i) to extend the balance of the Term of this Lease
(at a rent acceptable to Landlord) to coincide with the length of the term being
considered with respect to the third party, (ii) to lease the entirety of the
larger space, and/or (iii) to agree to other conditions designed to protect
Landlord's interest.
 
(b) Tenant shall have until 5:00 p.m. on the tenth (10th) day following receipt
of Landlord's communication to execute an amendment hereto with Landlord for the
space offered by Landlord's communication, on the terms set forth in this Lease
and in Landlord's communication.  Should Tenant fail to execute such a lease or
amendment, or otherwise indicate rejection of such communication, Landlord may
negotiate with the intended third party and execute a lease with such third
party on any terms negotiated, whether similar or dissimilar to those originally
communicated to Tenant, so long as Landlord's communication to Tenant was made
in good faith; provided, if the Base Rent or improvement allowance, if any,
offered to the third party is changed in favor of the third party by more than
ten percent (10%), then a new offer must be made to Tenant pursuant to this
provision.  If a lease with the third party is signed, this shall terminate
Tenant's rights hereunder as to the Expansion Space.  If a lease with the third
party is not signed, the Expansion Space shall again be subject to this right of
First Refusal.
 
(c) As a condition to Landlord executing an amendment with Tenant under this
Section, Landlord shall have the right to review then current financial
statements of Tenant.  If Landlord is not satisfied, in its discretion, with the
financial condition of Tenant, as demonstrated by such financial statements,
then Landlord may to proceed to negotiate with the third party on the same terms
as if Tenant had rejected Landlord's communication.
 
(d) The rights of Lessee under this Section shall be suspended during any event
of Default and shall terminate upon any termination of this Lease or of Lessee's
right of possession hereunder; provided, however, in the event Lessee shall have
exercised an expansion right pursuant to this Section and Lessor subsequently
terminates this Lease or Lessee's right of possession hereunder for Default, the
damages to which Lessor shall be entitled shall include damages with respect to
the leasing of the expansion space.  The rights of Tenant under this Section 3.2
are subject to and subordinate to any existing rights of other lessees regarding
the Expansion Space.  Landlord has not promised that any Expansion Space will be
or become available, nor be available by any particular date.
 
(e) At such time as Tenant rejects a communication by Landlord or otherwise has
no rights with respect to Expansion Space or any portion thereof, Tenant shall
execute and deliver to Landlord a certificate setting forth the compliance of
Landlord with the process set forth in this Section, and such other matters as
Landlord may reasonably request.
 
4. Tenant’s Representations and Warranties.  Tenant hereby represents, warrants
and agrees that: (1) there exists no breach, default or event of default by
Landlord under the Lease, or any event or condition which, with notice or
passage of time or both, would constitute a breach, default or event of default
by Landlord under the Lease; (2) the Lease continues to be a legal, valid and
binding agreement and obligation of Tenant; and (3) Tenant has no current offset
or defense to their performance or obligations under the Lease.  Tenant hereby
waives and releases all demands, charges, claims, accounts or causes of action
of any nature against Landlord or Landlord’s employees or agents, including
without limitation, both known and unknown demands, charges, claims, accounts,
and causes of action that have previously arisen out of or in connection with
the Lease.
 
5. Anti-Terrorism Statute Compliance.  Tenant hereby represents and warrants to
Landlord that Tenant is not: (1) in violation of any Anti-Terrorism Law; (2)
conducting any business or engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving or any  contribution of
funds, goods or services to or for the benefit of any Prohibited Person; (3)
dealing in, or otherwise engaging in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13221; (4)
engaging in or conspiring to engage in any transaction that evades or avoids, or
had the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in any Anti-Terrorism Law; or (5) a Prohibited Person,
nor are any of its partners, members, managers, officers or directors a
Prohibited Person.  As used herein, “Antiterrorism Law” is defined as any law
relating to terrorism, anti-terrorism, money laundering or anti-money laundering
activities, including Executive Order No. 13224 and Title 3 of the USA Patriot
Act.  As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit, or
Support Terrorism” “Prohibited Person” is defined as (1) a person or entity that
is listed in the Annex to Executive Order 13224; (ii) a person or entity with
whom Tenant or Landlord is prohibited from dealing or otherwise engaging in any
transaction by any Anti Terrorism Law, or (iii) a person or entity that is named
as a “specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office Of Foreign Assets Control as
its official website, http://www.treas.gov/ofac/t11sdn.pdf  or at any
replacement website or other official publication of such list.  “USA Patriot
Act” is defined as the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).
 
6. Real Estate Brokers.  Landlord shall pay a commission regarding this
Amendment to Grubb & Ellis as Landlord’s representative and Colliers
International as Tenant’s representative pursuant to a separate
agreement.  Tenant represents that it has dealt with no other broker in
connection with this Amendment.
 
7. Execution.  Submission of this Amendment for review does not constitute an
offer by Landlord to Tenant.  This document may not be relied upon, nor may any
claim for reliance or estoppel be made based upon this document, unless and
until this document is fully executed and delivered by each party.  This
Amendment may be executed and delivered in counterparts.
 
8. Status of Lease Agreement.  Except as expressly amended hereby, the Lease
Agreement remains in full force and effect and is hereby ratified and confirmed.
 


 
LANDLORD:
NNN Woodside, LLC, NNN Woodside 1, LLC, NNN Woodside 3, LLC, NNN Woodside 5,
LLC, NNN Woodside 6, LLC, NNN Woodside 7, LLC, NNN Woodside 8, LLC, NNN Woodside
9, LLC, NNN Woodside 10, LLC, NNN Woodside 11, LLC, NNN Woodside 12, LLC, NNN
Woodside 13, LLC, NNN Woodside 14, LLC, NNN Woodside 15, LLC, NNN Woodside 16,
LLC, NNN Woodside 17, LLC, NNN Woodside 18, LLC, NNN Woodside 19, LLC, NNN
Woodside 20, LLC, NNN Woodside 21, LLC, NNN Woodside 23, LLC, each a Delaware
limited liability company (“Landlord”) acting by and through Triple Net
Properties Realty, Inc. (“Agent” for Landlord)





By:           Triple Net Properties Realty, Inc.
Agent for Landlord


By:           /S/ John Thomas Koss


Its:           Vice President, Asset Management


Date           4/2/08




 
TENANT:                                                                Merix
Corporation, an Oregon Corporation


By:           /S/ John R. Johnston


Its:           Vice President, Facilities


Date           March 6, 2008




 

– FIRST AMENDMENT TO LEASE
PDX/114309/151906/JDG/2328582.2
 
 

--------------------------------------------------------------------------------

 


Amend Exh A [amenda.jpg]

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
WORK LETTER
 
1. Landlord’s Work.
 
1.1 Plans and Costs.
 
(a)           Final Plans.  WGS Design will provide space planning design
services as Tenant’s agent.  Landlord shall be responsible for the actual and
reasonable fees of WGS for initial space planning and design, up to a maximum of
$.15 per rentable square foot of the Additional Space, which shall be paid for
out of the TI Allowance.  Additionally, Landlord shall be responsible for the
actual and reasonable fees of WGS beyond initial space planning and design, up
to a maximum of $.85 per rentable square foot of the Additional Space, which
shall be paid for out of the TI Allowance.  Landlord’s architect is responsible
for the final construction documentation for permitting, which shall also be
paid for out of the TI Allowance.  The parties will agree upon the final plans
for Landlord’s Work (the “Final Plans”) no later than March 31, 2008 (the
“Approval Date”).  In the event Landlord and Tenant shall not have approved the
Final Plans and the cost estimate discussed below by the Approval Date, Landlord
and Tenant shall have the right to terminate this Lease by written notice given
at any time thereafter prior to such approval being given by both parties in
which event Tenant shall be responsible to pay WGS.
 
(b)           TI Allowance.  The costs of Landlord’s Work shall include all hard
and soft costs related to construction of Tenant Improvements within the
Additional Space, including a construction management fee to Landlord or its
affiliate of 5% of all other costs.  Landlord shall pay such costs of such
Landlord’s Work up to $20.00 per rentable square foot of the Additional Space
(the “TI Allowance”).
 
(c)           Cost Estimate.  Prior to commencing construction, Landlord shall
obtain a cost estimate from Landlord’s contractor based on the Final Plans and
deliver the cost estimate to Tenant for approval.  The cost estimate shall be
deemed approved unless Tenant gives written notice of disapproval to Landlord
within five (5) days after delivery of the cost estimate to Tenant.  If Tenant
disapproves the cost estimate, Tenant shall have five (5) days from the date of
disapproval to reduce the cost estimate by agreeing to modifications to the
Final Plans, which modifications shall be subject to the approval of Landlord.
 
1.2           Construction.
 
(a)           Landlord Obligations.  Landlord shall perform Landlord’s Work
substantially in accordance with the Final Plans.
 
(b)           Costs.  The cost of performing Landlord’s Work in excess of the TI
Allowance shall be paid by Tenant within ten (10) business days after billing
therefor by Landlord.
 
(c)           Timing.  Landlord shall use reasonable efforts to complete
Landlord’s Work so that the Premises shall be Ready for Occupancy, as defined
below, by August 1, 2008.
 
1.3           Changes in Plans.  Tenant may request reasonable changes in the
Final Plans; provided, however, that (i) no such request shall effect any
structural change in the Premises; (ii) Tenant shall pay any additional cost
required to implement such change, including, without limitation, loss of rents,
architecture fees, increase in construction costs and other charges payable
hereunder caused by delay, and Tenant shall pay Landlord for said costs within
fifteen (15) days after written notice from Landlord; and (iii) such requests
shall constitute an agreement by Tenant to any reasonable delay in completion
caused by reviewing, processing and implementing such change.
 
1.4           Completion and Delivery.  The Premises shall be ready for
occupancy (“Ready for Occupancy”) when construction is substantially completed
in accordance with the Final Plans, as reasonably determined by
Landlord.  Landlord shall prepare, certify by Landlord’s signature and deliver
in duplicate to Tenant a written statement certifying (i) that the Premises are
substantially completed in accordance with the Plans and any properly authorized
changes or amendments thereof; and (ii) the date of such completion.  Landlord
shall diligently complete any items of work not completed when the Premises are
Ready for Occupancy.
 
2. Remodeling.  Tenant hereby grants Landlord and its agents access to the
Premises for purposes of planning and conducting Landlord’s Work.  Landlord’s
Work will impact ongoing use of the Premises.
 
(a) Tenant waives any claim against Landlord based upon inconvenience, dust,
debris, odors, and other matters incidental to Landlord’s Work.
 
(b) Tenant shall follow, and shall cause its employees, agents, guests, and
invitees to follow, all orders and directions given by Landlord in connection
with Landlord’s Work.
 
(c) Tenant shall safeguard its property, and cause its employees, agents,
guests, and invitees to safeguard its and their property, and shall make no
claim for the loss, theft, or damage to such property.
 
(d) Tenant shall not hinder or delay the conduct of Landlord’s Work and shall
cooperate in connection with Landlord’s Work.
 
The foregoing agreements in favor of Landlord shall also apply in favor of the
contractors, subcontractors, and suppliers of Landlord to the effect that the
indemnities, waivers, and releases shall apply also to claims against such
parties, and the orders and directives of such parties shall be followed by
Tenant.  Notwithstanding any other provision hereof, Tenant further expressly
acknowledges that any cause of action which may arise in favor of Tenant against
any such contractor, subcontractor, or material supplier, or any employee of the
foregoing, shall in no event be asserted against Landlord.
 


 

 
 

--------------------------------------------------------------------------------

 

Amend Exh C [amendc.jpg]
